Opinion by
Mr. Justice Jones,
This is an appeal from an order of the Court of Quarter Sessions of Montgomery County which appointed a township supervisor under the provisions of The Second Class Township Code (Act of May 1, 1933, P. L. 103, §420, as amended, 53 P.S. §65420). The statute is silent on the question of appellate review and, therefore, appellant should have applied to this Court, within 30 days from the date of the order, for a special allowance of an appeal under Rule 68% of this Court. Appellant having failed to comply with that Rule, the appeal must be quashed. Martonich v. Beattie, 383 Pa. 168, 117 A. 2d 715 (1955), upon which appellant relies, was decided prior to the promulgation of Rule 68% and is not apposite.
Moreover, the instant appeal is taken by Frank D. Morgan, one of the township supervisors who presented, unsuccessfully, one of the petitions to the court below for appointment of a supervisor to fill a vacancy on the township board. As an unsuccessful petitioner *470Morgan lacks standing to take this appeal: Keystone Raceway Corporation v. State Harness Racing Commission, 405 Pa. 1, 173 A. 2d 97 (1961); Ritter Finance Company, Inc. v. Myers, 401 Pa. 467, 165 A. 2d 246 (1960).
For both reasons, this appeal must be quashed. Appellant to pay costs.